DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 10-13 of Applicant’s reply, filed 8/10/2020, with respect to the rejections of claims 1 and 3-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejections of claims 1 and 3-20 under 35 U.S.C. §103 have been withdrawn. 

However, Applicant's arguments regarding the rejections of claims 1 and 3-20 under 35 U.S.C. §112 have been fully considered but they are not persuasive. Applicant contends that the amendments to the claims overcome the rejections (page 9 of Applicant’s reply). However, the amendments have not rectified the issues identified in the previous Office action. As such, the claims stand rejected as presented below in this Office action. 
Regarding the interpretation of claim limitation “an adjuster” under 35 U.S.C. §112(f), Applicant contends the following (page 10 of Applicant’s reply):

    PNG
    media_image1.png
    473
    647
    media_image1.png
    Greyscale

Here, the claim limitation of “an adjuster” is not preceded by any structural modifier. Applicant contends the term is “clear about the structural feature of adjusting zero-point offset” (emphasis omitted). However, that merely identifies the function of the “adjuster” and does not provide any specific structure for the claim element. Paragraphs [0076]-[0077] similarly do not provide any specific structure of the claimed “adjuster”, merely that it “may include an offset cancellation module using software.” As such, the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function, and the specification does not name the corresponding structure. 
As such, the claim limitation is interpreted under 35 U.S.C. §112(f) and rejected under 35 U.S.C. §112(b) for not describing the corresponding structure to perform the claimed functionality. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjuster” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 9, and 11 are objected to because of the following informalities:  

Regarding claim 1, the claim recites “the filter includes a converter for performing conversion the first signal detection range” (lines 12-13). The word “of” should be added between the words “conversion” and “the” for grammatical accuracy. 

Regarding claim 9, the claim recites “a main impact sensor configured to detect crash of the vehicle” (line 3). The article “a” should be added before “crash” for grammatical accuracy. The claim further recites “the filter includes a converter for performing conversion the first signal detection range” (lines 18-19). The word “of” should be added between the words “conversion” and “the” for grammatical accuracy. 

Regarding claim 11, the claim recites “detecting crash by the main impact sensor” (line 4). The article “a” should be added before “crash” for grammatical accuracy. The claim further recites “the filter . 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 9, and 11, the claims recite, in part, “a filter configured to filter an output signal of the low G sensor to convert a first signal detection range of the low G sensor into a second signal detection range” and “the filter includes a converter for performing conversion the first signal 
The specification describes the converter 510 as converting an input signal from the low G sensor from a range of -5g to +5g into a range of -30g to +30g (see Figure 2 and paragraphs [0067]-[0070] of the specification as-filed). It is unclear how the converter 510 is able to increase the detection range of the signal to include elements not present in the original signal. That is, according to the disclosure, the signal passed into the converter 510 only contains data within the range of -5g to +5g (see again Figure 2 and paragraphs [0067]-[0070]). Thus, the converter 510, in order to convert this range into a second signal detection range of -30g to +30g, must somehow be able to add data to the signal that is not previously present in the range of -30g to -5g and from +5g to +30g. 
The specification does not provide adequate description for the converter 510 that shows how the converter 510 is able to do this conversion. Moreover, it is not apparent to those of ordinary skill in the art at the time of filing how to do such a conversion to add data that is not present in a signal originally. Therefore, the claimed converter is not adequately described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Regarding claims 3-8, 10, and 12-20, these claims depend from claims 1, 9, and 11, respectively, and are therefore rejected for the same reasons as claims 1, 9, and 11 above, as they do not cure the deficiencies of claims 1, 9, and 11 noted above. 

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claims 1, 9, and 11, the claims recite, in part, “a filter configured to filter an output signal of the low G sensor to convert a first signal detection range of the low G sensor into a second signal detection range” and “the filter includes a converter for performing conversion the first signal detection range into the second signal detection range wider than the first signal detection range” (claim 1; similarly in claims 9 and 11). 
The specification describes the converter 510 as converting an input signal from the low G sensor from a range of -5g to +5g into a range of -30g to +30g (see Figure 2 and paragraphs [0067]-[0070] of the specification as-filed). It is unclear how the converter 510 is able to increase the detection range of the signal to include elements not present in the original signal. That is, according to the disclosure, the signal passed into the converter 510 only contains data within the range of -5g to +5g (see again Figure 2 and paragraphs [0067]-[0070]). Thus, the converter 510, in order to convert this range into a second signal detection range of -30g to +30g, must somehow be able to add data to the signal that is not previously present in the range of -30g to -5g and from +5g to +30g. 
The specification does not provide adequate description for the converter 510 that shows how the converter 510 is able to do this conversion. Moreover, there is no evidence that it is within the level of ordinary skill in the art at the time of filing to do such a conversion to add data that is not present in a signal originally. Therefore, the claimed converter is not adequately described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claims 3-8, 10, and 12-20, these claims depend from claims 1, 9, and 11, respectively, and are therefore rejected for the same reasons as claims 1, 9, and 11 above, as they do not cure the deficiencies of claims 1, 9, and 11 noted above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim limitation “adjuster” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding structure, material, or acts for performing the claimed function of the “adjuster” in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Furthermore, the claim recites “an output signal of the low G sensor” in line 5. The claim further recites “an output signal of the low G sensor” in lines 11 and 14. It is unclear if the recitations in lines 11 and 14 refer to the same “output signal of the low G sensor” recited in line 5, or to different output signals. Should Applicant desire they be the same elements, Examiner suggests using the definite article “the” in recitations after the first. Should Applicant desire they be different elements, Examiner suggests utilizing different names for the claim elements to avoid the indefiniteness. 


Regarding claims 3-8, the claims depend from claim 1 and are therefore rejected for the same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Regarding claim 9, claim limitation “adjuster” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding structure, material, or acts for performing the claimed function of the “adjuster” in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Furthermore, the claim recites “an output signal of the low G sensor” in line 8. The claim further recites “an output signal of the low G sensor” in lines 17 and 20. It is unclear if the recitations in lines 17 and 20 refer to the same “output signal of the low G sensor” recited in line 8, or to different output signals. Should Applicant desire they be the same elements, Examiner suggests using the definite article “the” in recitations after the first. Should Applicant desire they be different elements, Examiner suggests utilizing different names for the claim elements to avoid the indefiniteness. 
Appropriate clarification is required. 

Regarding claim 10, the claim depends from claim 9 and is therefore rejected for the same reasons as claim 9 above, as claim 10 does not cure the deficiencies of claim 9 noted above. 

Regarding claim 11, the claim recites “an output signal of the low G sensor” in line 7. The claim further recites “an output signal of the low G sensor” in lines 16 and 19. It is unclear if the recitations in lines 16 and 19 refer to the same “output signal of the low G sensor” recited in line 7, or to different output signals. Should Applicant desire they be the same elements, Examiner suggests using the definite article “the” in recitations after the first. Should Applicant desire they be different elements, Examiner suggests utilizing different names for the claim elements to avoid the indefiniteness. 
Appropriate clarification is required. 

Regarding claims 12-20, the claims depend from claim 11 and are therefore rejected for the same reasons as claim 11 above, as they do not cure the deficiencies of claim 11 noted above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669